Name: Council Regulation (EC) No 764/96 of 22 April 1996 amending Regulation (EC) No 1808/95 opening and providing for the administration of Community tariff quotas bound in GATT for certain agricultural, industrial and fisheries products and establishing the detailed provisions for adapting these quotas
 Type: Regulation
 Subject Matter: tariff policy;  fisheries;  industrial structures and policy;  agricultural activity;  international trade
 Date Published: nan

 27. 4. 96 EN Official Journal or the European Communities I NU J-. 104/ I 1 (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 764/96 of 22 April 1996 amending Regulation (EC) No 1808/95 opening and providing for the administration of Community tariff quotas bound in GATT for certain agricultural, industrial and fisheries products and establishing the detailed provisions for adapting these quotas quotas tor the products appearing in Annex IV, parts A and B, to Regulation (EC) No 1808/95; Whereas that Regulation should therefore be amended, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas in Regulation (EC) No 1808/95 ('), the Comm ­ unity decided to open, each year, within the framework of the General Agreement on Tariffs and Trade (GATT) and subject to certain conditions, annual Community tariff quotas at reduced or zero duty for a certain number of agricultural , industrial and fisheries products; Whereas, in accordance with the offer it made within the United National Conference on Trade and Development (Unctad) in the light of the special nature of the trade in jute and coconut-fibre products, the Community intro ­ duced tariff preferences in 1971 for such products from certain developing countries; whereas these preferences took the form of a gradual reduction in Common Customs Tariff duties, without quantitative limits, culmi ­ nating in the complete suspension of these duties in 1978; Whereas the new scheme of generalized preferences applicable since 1 January 1995 provides for the gradua ­ tion of duties; whereas this change threatens the continu ­ ation and development of traditional trade flows between the countries supplying the products in question and the Community, whereas the Community should therefore open autonomous zero-duty quotas for determined quan ­ tities of products manufactured from jute and coconut fibres for the period from 1 January 1995 to 31 December 1998; whereas, in view of the fact that, for the year in course, this Regulation will apply only from 1 July, provision should be made for quotas to be opened from that date to 31 December 1995 for the entire annual quota volume; Whereas, in the framework of the negotiations of the accession of Austria, Finland and Sweden to the European Union, it was agreed, in order to maintain traditional trade flows of those countries, to increase by 5 % the HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 1808/95 is hereby amended as follows: 1 . the title shall be replaced by the following: 'Council Regulation (EC) No 1808/95 of 24 July 1995 opening and providing for the administra ­ tion of Community tariff quotas bound in GAIT and certain other Community quotas for certain agricultural, industrial and fisheries products and establishing the detailed provisions for adap ­ ting these quotas'; 2. in Article 1 , the following paragraph shall be inserted: ' la. All Community imports duties on the products listed in Annex V shall be suspended within the limits of the quantities and the period laid down with respect to each of them.'; 3 . in Article 4 (1 ), the amounts ' 10 540 000' and '1 200 000 ' shall be replaced by ' 11 067 000' and '1 260 000 ' respectively, 4 . in Annex IV, part B, the amounts '2 316 000' and '2 069 000' appearing in the column headed 'Quota volume (ECU)' shall be replaced by '2 432 000' and '2 1 72 000' respectively; 5 . Annex V appearing in the Annex to this Regulation shall be added. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 176, 27. 7. 1995, p. 1 . [t shall apply from 1 July 1995 to 31 December 1998 . No L 104/2 I EN I Official Journal of the European Communities 27. 4. 96 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 April 1996. For the Council The President W LUCHETTI 27. 4. 96 EN Official Journal of the European Communities No L 104/3 ANNEX ANNEX V List of Community tariff quotas for products manufactured from jute and coconut (a) Order number CN codes Taric subdivision Description of goods Quota period Quota volume (tonnes) Rate of duty 09.0107 5310 68 000 exemptionfrom 1 July to 31 December 1995 and from 1 January 1996 to 31 December 1998 5607 10 00 ex 5702 39 90 10 ex 5702 49 90 10 ex 5702 59 00 10 Woven fabrics of jute and other textile bast fibres of code No 5303 Twine, cordage, ropes and cables , whether or not plaited or braided, coated, covered or sheathed with rubber or plastics :  of jute and other textile bast fibres of heading No 5303 Carpets and other textile floor coverings, wove, not tufted or flocked, whether or not made up, including "Kelem", "Schumacks", "Karamanie" and similar hand-woven rugs :  floor coverings, of pile construction , not made up, of jute and other textile bast fibres of heading No 5303  floor coverings, of pile construction, made up, of jute and other textile bast fibres of heading No 5303  floor coverings, not of pile construction, not made up, of jute and other textile bast fibres of heading No 5303  floor coverings, not of pile construction , made up, of jute and other textile bast fibres of heading No 5303 Carpets and other textile floor coverings, tufted, whether or not made up:  Other, of jute and other textile bast fibres of heading No 5303 Narrow woven fabrics, other than goods of heading No 5807; narrow fabrics consisting of warp without weft assembled by means of an adhesive (bolducs):  Other, of jute and other textile bast fibres of heading No 5303 Fabrics consisting of warp without weft assembled by means of an adhesive (bolducs), of jute and other textile bast fibres of heading No 5303 Textile wall coverings :  Other, of jute and other textile bast fibres of heading No 5303 ex 5702 99 00 10 ex 5703 90 90 10 ex 5806 39 00 [0 ex 5806 40 00 10 5905 00 50 No L 104/4 EN Official Journal of the European Communities 27. 4. 96 Order number CN codes Taricsubdivision Description of goods Quota period Quota volume (tonnes) Rate of duty 09.0109 5702 20 00 Floor coverings of coconut fibres from 1 July to 31 December 1995 and from 1 January 1996 to 31 December 1998 9 000 exemption 09.0111 6305 10 90 Sacks and bags, of a kind used for the packing of goods:  of jute and other textile bast fibres of heading No 5303, other from 1 July to 31 December 1995 and from 1 January 1996 to 31 December 1998 98 000 exemption (') Without prejudice to the rules for the interpretation of the combined nomenclature, the description of the goods is deemed purely indicative, tariff treatment being determined for the purposes of this Annex by the scope of the CN codes. Where a code is preceded by "ex", tariff treatment is determined both by the scope of the CN code and by the corresponding description .'